Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 PRESS RELEASE FROM: NYSE: CIM Chimera Investment Corporation 1211 Avenue of the Americas Suite 2902 New York, New York 10036 FOR FURTHER INFORMATION Investor Relations 1 (866) 315-9930 www.chimerareit.com FOR IMMEDIATE RELEASE CHIMERA INVESTMENT CORPORATION ANNOUNCES PRICING OF COMMON STOCK OFFERING New York, New York, May 27, 2009 (BUSINESS WIRE)  Chimera Investment Corporation (Chimera or the Company) today announced that it has set the price for the public offering of 168 million shares of common stock at $3.22 per share for estimated gross proceeds of approximately $541 million. Chimera has granted the underwriters a 30-day option to purchase up to an additional 25.2 million shares of common stock to cover over-allotments.
